Name: Commission Regulation (EEC) No 3150/88 of 13 October 1988 fixing the coefficient for the calculation of the special elimination levy in the sugar sector for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 /34 Official Journal of the European Communities 14. 10 . 88 COMMISSION REGULATION (EEC) No 3150/88 of 13 October 1988 fixing the coefficient for the calculation of the special elimination levy in the sugar sector for the 1987/88 marketing year production levy and the B levy provided for in Article 7 (2) of Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector (2), as last amended by Regulation (EEC) No 1964/88 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1108/88 of 25 April 1988 introducing a special elimination levy in the sugar sector for the 1987/88 marketing year ('), and in particular Article 1 (4) thereof, Whereas Article 1 (2) of Regulation (EEC) No 1108/88 provides for the calculation of the special elimination levy applicable to the 1987/88 marketing year for each sugar ­ producing undertaking and for each isoglucose-producing undertaking by multiplying the amount owed by the undertaking as a production levy for the 1987/88 marketing year by a . coefficient to be determined ; whereas the relevant available data indicates the adoption of a coefficient of 0,17565 ; Whereas the second subparagraph of Article \ (2) of Regulation (EEC) No 1108/88 provides that the special elimination levy shall be paid before 15 December 1988 , that , is to say within the same period as the basic HAS ADOPTED ' THIS REGULATION : Article 1 l The coefficient provided for in Article 1 (2) of Regulation (EEC) No 1108/88 is hereby fixed at 0,17565. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1988 . For the Commission Frans ANDRIESSEN Vice-President I1) OJ No L 158 , 9 . 6 . 1982, p. 17. (3) OJ No L 173, 5 . 7 . 1988, p. 10 .(') OJ No L 110, 29. 4. 1988 , p. 25.